FILED
                            NOT FOR PUBLICATION                             AUG 01 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HINDS INVESTMENTS, L.P.,                         No. 10-15605

              Plaintiff - Appellee,              D.C. No. 1:07-cv-00703-LJO-GSA

PATRICIA MCLAUGHLIN, Trustee of
the Thomas F. Hinds and Mary Jane Hinds          MEMORANDUM *
Living Trust,

              Plaintiff-counter-defendant -
Appellee,

  v.

ALBERT ANGIOLI; BURNELL
ANGIOLI; MULTIMATIC
CORPORATION; MULTIMATIC DRY
CLEANING MACHINE
CORPORATION; MULTIMATIC LLC;
KIRRBERG CORPORATION; HOYT
CORPORATION; R.R. STREET & CO.,
INC.,

              Defendants,

  and

TEAM ENTERPRISES, INC.,



        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
              Defendant-cross-claimant -
Appellant,

  v.

CSK AUTO, INC., DBA Kragen Auto
Parts; COOPER INDUSTRIES LTD,

              Third-party-defendant -
Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                        Argued and Submitted May 13, 2011
                             San Francisco, California

Before: O’SCANNLAIN and GOULD, Circuit Judges, and ST. EVE, District
Judge.**

       Team Enterprises, LLC (“Team”) appeals the dismissal, pursuant to Federal

Rule of Civil Procedure 12(b)(6), of its third-party contribution claims against

Cooper Industries, LLC (“Cooper”) and asserts that the district court erred in

denying it the opportunity to amend its complaint. Because the facts are known to

the parties, we repeat them only as necessary to explain our decision. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.


       **
          The Honorable Amy J. St. Eve, U.S. District Judge for the Northern
District of Illinois, sitting by designation.

                                           2
       Team seeks to hold Cooper liable as an “arrange[r]” under the

Comprehensive Environmental Response, Compensation, and Liability Act. See

42 U.S.C. § 9607(a)(3). The district court properly found that Team’s allegations,

taken as true, are too far removed to attempt to impose arranger liability on

Cooper. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (“To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007))). Team failed to allege facts showing that

Cooper entered into a dry cleaning franchise agreement for the purpose of

disposing of perchlorethylene or that Cooper exercised actual control over the

disposal process. See Team Enters., LLC v. W. Inv. Real Estate Trust, No. 10-

16916, — F.3d — (9th Cir. 2011); see also Burlington N. & Santa Fe Ry. Co. v.

United States, 129 S. Ct. 1870, 1880 (2009).

       The district court did not err in denying Team leave to amend its third-party

complaint or in denying Team’s motion for reconsideration.1 Team argues that its



       1
         Though Team styled its motion as a motion to alter, amend, or vacate
judgment under Federal Rules of Civil Procedure 59(e) and 60(b), we agree with
the district court that the motion is properly treated as a motion for reconsideration.
See Miller v. Transam. Press, Inc., 709 F.2d 524, 527 (9th Cir. 1983) (“The court
will construe [a motion], however styled, to be the type proper for the relief
requested.”).

                                             3
proposed additional allegations—including that Cooper provided a floor layout for

Team’s store and that Cooper inspected the facility before the store opened for

business—would be sufficient to allege arranger liability. But Team does not

contend that Cooper itself “hooked up the [dry cleaning equipment] to the sewer,

. . . own[ed] the [dry cleaning equipment] used in Team’s store, . . . owned or

possessed the PCE that Team disposed of, [or] . . . made dumping wastewater

down the drain a condition of its sales contract with Team.” Team Enters., LLC,

slip. op. at __. Because amendment would have been futile, the district court did

not abuse its discretion in denying Team leave to amend. See Serra v. Lappin, 600

F.3d 1191, 1200 (9th Cir. 2010) (finding no error in denial of leave to amend

where proposed amendments would have been futile).

      AFFIRMED.




                                          4